Title: To Thomas Jefferson from Albert Gallatin, 27 October 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        [on or before 27 Oct. 1808]
                  
                  Folly landing & Chingoteghe inlet are in Accomack Co. Virginia. I received information early in Septer. first from Allen M’Clane & then from Gibbs himself of part of these transactions. Gibbs was immediately directed to employ an armed boat, & to appoint an inspector. He says that he cannot find any person. But he is certainly deficient in zeal, does not reside at the office, & is I believe unfriendly. I think that Mr Giles wanted him removed at an early period.
                  I would propose
                  1. that he be removed as soon as we can get a successor; but I do not know to whom to apply for a recommendation
                  2. that the Secy. of the navy should order one or two of the Delaware gun-boats & which we do not want there to Chingatoghe to be there stationed. This I have repeatedly requested.
                  There will be great difficulty in proceeding, the witnesses being in Delaware & Maryland, & neither Gibbs nor the dist. atty. of Virginia very zealous.
                  
                     A. G.
                  
               